IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10231
                        Conference Calendar



CARL BERNARD HARRIS,

                                         Plaintiff-Appellant,

versus

D. GOODWIN, Correctional Officer III;
NO FIRST NAME HAMPTON, Captain; NO
FIRST NAME SHIPP, Counsel Substitute;
NO FIRST NAME WHITAKER, Captain;
G. CLOWER, UGI; JOE DOMINGUES, Warden,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-230
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Carl Bernard Harris, Texas prisoner # 806634, appeals from

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous and for failure to state a claim upon which relief

can be granted, 42 U.S.C. § 1997e.   We have reviewed the record,

Harris’s brief, and the applicable law, and we discern no

reversible error in the district court’s judgment of dismissal.

Accordingly, we AFFIRM on the facts as found, authorities cited,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10231
                               -2-

and analysis made by the magistrate judge in his comprehensive

Report and Recommendation, duly adopted by the district court.

See Harris v. Goodwin et al., No. 2:00-CV-0230 (N.D. Tex. Feb. 8,

2001).